         Case: 1:15-cv-00210-WHB Doc #: 109 Filed: 11/29/18 1 of 2. PageID #: 2132



                                IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION


ELIZABETH GOODWIN Administrator of:                                CASE NO. 1:15-cv-00210
the Estate of Brian Garber,
                                                                   MAGISTRATE JUDGE
                                                                   WILLIAM H BAUGHMAN, JR.
                       Plaintiff,

            vs.

RICHLAND COUNTY, OHIO, et al.,

                       Defendants.




 DEFENDANTS' UNOPPOSED MOTION TO CONTINUE THE TRIAL SCHEDULED
                     FOR DECEMBER 10, 2018


            Defendants hereby move this Court to continue the trial in the above-captioned matter

scheduled to begin December 10, 2018. Plaintiff does not oppose Defendants' motion.

            This continuance is requested because there is a serious health issue affecting lead counsel

for Defendants, Daniel T. Downey's, immediate family member which will require Mr. Downey's

attention and continued presence at his home in Columbus, Ohio to ensure proper care and medical

attention is given to this family member. Mr. Downey's presence at his home is also necessary

for the well-being of this family member. Mr. Downey's obligation to care for this family member

will continue during the time this case is currently set for trial and will likely last for a minimum

of30 days.

            In light of this Motion, the parties also request the pre-trial currently scheduled for Monday,

December 3, 2018 be converted to a status conference.



         FISHEL DOWNEY                                 1
                                                                 7775 Walton Parkway        (614) 221-1216 PH
         ALBRECHT & RIBPENHOFF LLP-                              Suite 200                  (614) 221-8769 FX
 1 r.:   Attorneys at Law                                        New Albany, Ohio 43054     www.fisheldowney.com
       Case: 1:15-cv-00210-WHB Doc #: 109 Filed: 11/29/18 2 of 2. PageID #: 2133



          This request is not made for the purposes of undue delay and is made after careful

consideration of the above-referenced circumstances. Accordingly, Defendants respectfully

request the Court continue the trial in this matter for the reasons stated herein.

                                                                Respectfully submitted,

                                                                Isl Daniel T. Downey
                                                                Daniel T. Downey (0063753)
                                                                Melanie J. Williamson (0079528)
                                                                FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
                                                                7775 Walton Parkway, Suite 200
                                                                New Albany, Ohio 43054
                                                                (614) 221-1216-Telephone
                                                                (614) 221-8769-Fax
                                                                ddowney@fisheJdowney.com
                                                                mwilliamson@fisheldowney.com
                                                                Attorneys for Defendants Raymond Frazier, Andrew
                                                                Knee and James Nicholson


                                              CERTIFICATE OF SERVICE

          I hereby certify that on November 29, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court's electronic

filing system.



                                                                Isl Daniel T. Downey
                                                                Daniel T. Downey (0063753)
                                                                Attorney for Defendant Raymond Frazier, Andrew
                                                                Knee and James Nicholson.




Q: \wrdata\CORSA Litigation\Richland\Garber\ Tria/\2018.J 1.29- Motion to Conlinue.docx




       FISHEL DOWNEY                                                2
                                                                                   7775 Walton Parkway      (614) 221-1216 PH
       ALBRECHT & R.IBPENHOFF LLP-                                                 Suite 200                (614) 221-8769 FX
       Attorneys at Law                                                            New Albany, Ohio 43054   www.fisheldowney.com
